FILED
                              NOT FOR PUBLICATION                               MAR 26 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FLORENCIO ORTIZ LIMONES;                          No. 07-71952
CONCEPCION DIAZ DELGADO,
                                                  Agency Nos. A095-180-619
               Petitioners,                                   A075-672-801

        v.
                                                  ORDER WITHDRAWING
ERIC H. HOLDER JR., Attorney General,             MEMORANDUM DISPOSITION
                                                  AND DENYING PETITION FOR
               Respondent.                        REHEARING


Before: SCHROEDER, FISHER and N.R. SMITH, Circuit Judges.

        The memorandum disposition filed February 11, 2010 is withdrawn. A

superseding memorandum disposition is being filed concurrently with this order.

        The panel has voted to deny the petition for rehearing, filed February 25,

2010.

        Subsequent petitions for rehearing or rehearing en banc may be filed.
                              NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                            MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

FLORENCIO ORTIZ LIMONES;                          No. 07-71952
CONCEPCION DIAZ DELGADO,
                                                  Agency Nos. A095-180-619
               Petitioners,                                   A075-672-801

       v.
                                                  MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

               Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 3, 2010**
                                 Pasadena, California

Before: SCHROEDER, FISHER and N.R. SMITH, Circuit Judges.

      Florencio Ortiz Limones and Concepcion Diaz Delgado, husband and wife,

petition pro se for review of a decision of the Board of Immigration Appeals



           *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
affirming the immigration judge’s denial of petitioners’ application for cancellation

of removal. We dismiss the petition in part and deny it in part.

      We have jurisdiction under 8 U.S.C. § 1252(a) to review petitioners’ claim

that the immigration judge denied them due process by refusing to permit their

daughter to testify regarding her health issues. The immigration judge did not

violate due process, because he fully credited Ms. Delgado’s testimony as well as

the documentary medical evidence regarding her daughter’s health. Petitioners

have made no showing that their daughter’s testimony would have been non-

cumulative. Zolotukhin v. Gonzales, 417 F.3d 1073, 1074-76 (9th Cir. 2005),

Morgan v. Mukasey, 529 F.3d 1202, 1210-11 (9th Cir. 2008), and Kaur v. Ashcroft,

388 F.3d 734, 737 (9th Cir. 2004), are therefore inapposite. Nor have petitioners

shown prejudice. See Cano-Merida v. INS, 311 F.3d 960, 965 (9th Cir. 2002).

      Petitioners fail to present a colorable claim that the immigration judge

violated due process by failing to cite controlling law. See Mendez-Castro v.

Mukasey, 552 F.3d 975, 978 (9th Cir. 2009); Don v. Gonzales, 476 F.3d 738, 744

(9th Cir. 2007).

      Petitioners fail to present a colorable claim that the immigration judge

violated due process because the immigration judge’s hardship analysis on Ms.

Delgado’s application was tainted by the judge’s erroneous conclusion that Mr.


                                         2
Limones had committed a crime of moral turpitude. Petitioners have made no

showing that the immigration judge’s error affected the judge’s hardship analysis.

Furthermore, any error was harmless in light of the Board of Immigration Appeals’

independent and untainted review of the hardship issue as applied to both

petitioners. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995).

      The BIA determined that Mr. Limones was not convicted of a qualifying

crime involving moral turpitude. We therefore do not address petitioners’

contention that the IJ erred by concluding otherwise.

      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN

PART.




                                         3